Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”), dated as of             ,
2016, by and between Willis North America Inc., a Delaware corporation (“Willis
US”), and                      (“Indemnitee”).

PRELIMINARY STATEMENTS

A. On January 4, 2016, Willis Group Holdings Public Limited Company and Towers
Watson & Co. consummated a merger and the combined company was renamed Willis
Towers Watson Public Limited Company, an Irish public limited company (the
“Company”).

B. The Company and Willis US desire to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Willis Towers Watson
group of companies and provide for the indemnification of, and advancement of
expenses to, such persons to the maximum extent permitted by law.

C. In addition to any rights granted the Indemnitee under the articles of
association of the Company (the “Articles”) or any agreement entered into
between Indemnitee and the Company, the parties desire to enter into this
Agreement to provide for the indemnification of, and advancement of expenses to,
Indemnitee to the maximum extent permitted by law.

D. Willis US has requested that the Company guarantee certain debt and take
other actions for the benefit of Willis US. In partial consideration therefor,
Willis US has agreed to provide, from time to time, indemnity and other rights
to the members of the board of directors, secretaries, officers and executives
of the Company as well as to other persons.

AGREEMENT

In consideration of the premises and the covenants contained herein, of
Indemnitee serving the Company directly or, at Willis US and/or the Company’s
request, with another Enterprise, and for other good and valuable consideration,
receipt of which is hereby acknowledged, and intending to be legally bound
hereby, the parties do hereby agree as follows:

1. Services to the Company. Indemnitee has agreed to serve as a director,
secretary, officer or executive of the Company. Indemnitee may at any time and
for any reason resign from such position (subject to any other contractual
obligation or any obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
such position. This Agreement shall not be deemed an employment contract between
the Company or Willis US (or any of their subsidiaries or any Enterprise) and
Indemnitee. The foregoing notwithstanding, this Agreement shall continue in
force after Indemnitee has ceased to serve in such capacity of the Company,
subject to and in accordance with Section 16.

2. Definitions. As used in this Agreement:

(a) “Corporate Status” describes the status of a person who is or was a
director, secretary, officer, executive, employee or agent of Willis US, or of
the Company or any other Enterprise which such person is or was serving at the
request of Willis US and/or the Company while a director, secretary, officer or
executive of Willis US and/or the Company. Service as a director, secretary,
officer or executive of the Company shall be deemed service at the request of
Willis US.



--------------------------------------------------------------------------------

(b) “Enterprise” shall mean the Company and any other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of Willis
US and/or the Company as a director, secretary, officer, executive, employee,
agent or fiduciary while a director, secretary, officer or executive of Willis
US and/or the Company.

(c) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent and matters
contemplated by or arising under Section 13(d). Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines, liabilities, losses or damages against Indemnitee.

(d) “Independent Counsel” means a law firm, or a partner (or, if applicable,
member) of such a law firm, that is experienced in matters of corporation law
and neither presently is, nor in the past five years has been, retained to
represent: (i) the Company, Willis US or Indemnitee in any matter material to
either such party (other than with respect to matters concerning the Indemnitee
under this Agreement, or of other indemnitees under similar indemnification
agreements); or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company, Willis US or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. Willis US agrees
to pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

(e) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of Willis US and/or
the Company or otherwise and whether of a civil, criminal, administrative,
investigative or other nature, including any appeal therefrom, in which
Indemnitee was, is or will be involved as a party or otherwise by reason of the
fact that Indemnitee is or was a director, secretary, officer or executive of
Willis US and/or the Company, by reason of any action or inaction taken by him
or of any action or inaction on his part while acting as director, secretary,
officer or executive of Willis US and/or the Company, or by reason of the fact
that, while a director, secretary, officer or executive of Willis US and/or the
Company, he is or was serving at the request of Willis US and/or the Company as
a director, secretary, officer, executive, employee or agent of another
Enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement; provided, however,
that the term “Proceeding” shall not include any action, suit or arbitration
initiated by Indemnitee pursuant to Section 13 to enforce Indemnitee’s rights
under this Agreement.

3. Indemnity in Third-Party Proceedings. Willis US shall indemnify Indemnitee in
accordance with the provisions of this Section 3 if Indemnitee is, or is
threatened to be made, a party to or a participant in any Proceeding, other than
a Proceeding by or in the right of the Company or Willis US to procure a
judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses, judgments, fines, liabilities, losses, damages
and amounts paid in settlement actually and



--------------------------------------------------------------------------------

reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his conduct was unlawful. Indemnitee shall not
enter into any settlement in connection with a Proceeding without 10 days prior
notice to Willis US.

4. Indemnity in Proceedings by or in the Right of the Company or Willis US.
Willis US shall indemnify Indemnitee in accordance with the provisions of this
Section 4 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company or Willis US to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection with such Proceeding or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in or not opposed to the best interests of the Company. No
indemnification for Expenses shall be made under this Section 4 in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Company or Willis US, unless and only to
the extent that the Delaware Court of Chancery (the “Delaware Court”) or any
court in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification for
such Expenses as the Delaware Court or such other court shall deem proper.

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is a party to or a participant in and is successful, on the merits or
otherwise, in any Proceeding or in defense of any claim, issue or matter
therein, in whole or in part, Willis US shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, Willis US shall indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or on his behalf in connection
with (a) each successfully resolved claim, issue or matter and (b) any claim,
issue or matter related to any such successfully resolved claim, issue or
matter. For purposes of this Section and without limitation, the termination of
any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter. This provision is in addition to, and not by way of limitation of, any
other rights of Indemnitee hereunder.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

7. Additional Indemnification.

(a) Notwithstanding any limitation in Sections 3, 4, or 5, Willis US shall
indemnify Indemnitee to the fullest extent permitted by law if Indemnitee is a
party to or is threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company or Willis US to procure a judgment
in its favor) against all Expenses, judgments, fines, liabilities, losses,
damages and amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding.



--------------------------------------------------------------------------------

(b) For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

(i) to the fullest extent permitted by the provisions of Delaware General
Corporation Law (the “DGCL”) that authorize, permit or contemplate additional
indemnification by agreement, court action or the corresponding provision of any
amendment to or replacement of the DGCL or such provisions thereof;

(ii) to the fullest extent permitted by the provisions of the Articles that
authorize, permit or contemplate additional indemnification by agreement, court
action or the corresponding provision of any amendment to or replacement of the
Articles or such provisions thereof;

(iii) to the fullest extent permitted by the provisions of Irish law that
authorize, permit or contemplate additional indemnification by agreement, court
action or the corresponding provision of any amendment to or replacement of
Irish law or such provisions thereof; and

(iv) to the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL or Irish law (or such successor law), the Articles or
agreement or court action adopted, entered into or that are adjudicated after
the date of this Agreement that increase the extent to which a company may
indemnify its directors, secretaries, officers and executives.

8. Exclusions. Notwithstanding any provision in this Agreement to the contrary,
Willis US shall not be obligated under this Agreement to make any payment
pursuant to this Agreement:

(a) for which payment has actually been made to or on behalf of Indemnitee by or
on behalf of Willis US or the Company under any insurance policy or other
indemnity provision, except with respect to any excess beyond the amount paid
under any insurance policy or other indemnity provision;

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the U.S. Securities Exchange Act of 1934, as amended, or any
successor provision or similar provisions of state statutory law or common law;

(c) for which payment is expressly prohibited by Delaware law; or

(d) in connection with any action, suit or proceeding (or part thereof)
initiated by Indemnitee (including claims and counterclaims, whether the
counterclaims are asserted by Indemnitee, or by Willis US or the Company in an
action, suit, or proceeding initiated by Indemnitee, but not including mandatory
counterclaims asserted by Indemnitee in good faith), except any action, suit or
arbitration initiated by Indemnitee pursuant to Section 13 to enforce
Indemnitee’s rights under this Agreement, unless the action, suit or proceeding
(or part thereof) was authorized or ratified by the board of directors of Willis
US following consultation with the board of directors of the Company.

These exclusions shall not limit the right to advancement of Expenses under
Section 9 or otherwise under this Agreement (except in any action, suit or
proceeding (or part thereof) described in Section 8(d), for which no advancement
shall be available), pending the outcome of any Proceeding unless such
advancement of Expenses is expressly prohibited by Delaware law. Notwithstanding
the foregoing, this provision shall not limit Indemnitee’s obligation to repay
Expenses as expressly contemplated elsewhere in this Agreement or as otherwise
expressly required by Delaware law.

9. Advances of Expenses. Willis US shall advance, to the extent not expressly
prohibited by law, the Expenses incurred by Indemnitee in connection with any
Proceeding, and such advancement shall be made within five days after the
receipt by Willis US of a statement or statements requesting such advances
(which shall include invoices received by Indemnitee in connection with such
Expenses but, in



--------------------------------------------------------------------------------

the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by law shall not be included with the invoice) from time to
time, whether prior to or after final disposition of any Proceeding. Advances
shall be unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement and to enforce
Indemnitee’s rights generally under this Agreement, including Expenses incurred
preparing and forwarding statements to Willis US to support the advances
claimed. The Indemnitee shall qualify for advances upon the execution and
delivery to Willis US of this Agreement which shall constitute an undertaking
providing that the Indemnitee undertakes to the extent required by law to repay
any advance of Expenses if and to the extent that it is ultimately determined by
a court of competent jurisdiction, or other competent authority or arbitrator,
in a final adjudication, not subject to appeal, that Indemnitee is not entitled
to be indemnified by Willis US. This Section 9 shall not apply to any claim made
by Indemnitee for which indemnity is excluded pursuant to Section 8 following
the ultimate determination by a court of competent jurisdiction, or other
competent authority or arbitrator, in a final adjudication, not subject to
appeal. The right to advances under this paragraph shall in all events continue
until final disposition of any Proceeding, including any appeal therein. For the
avoidance of doubt, the provisions of Section 11 shall not apply to advancement
of Expenses as contemplated by this Section 9.

10. Procedure for Notification and Defense of Claim.

(a) To obtain indemnification under this Agreement or advancement of Expenses or
other costs or expenses, including attorney’s fees and disbursements,
contemplated hereby, Indemnitee shall submit to Willis US a written request
therefor.

(b) Willis US will be entitled to participate in the Proceeding at its own
expense.

11. Procedure Upon Application for Indemnification.

(a) Willis US shall promptly provide the indemnification rights and undertake
related obligations contemplated by this Agreement. If Willis US concludes, on
written advice of counsel, that a determination with respect to Indemnitee’s
entitlement to indemnification, in the specific case, is required by law, then
Willis US shall immediately notify Indemnitee in writing. Promptly thereafter,
the Company, in its capacity as an indirect stockholder of Willis US, in a
decision by the Company’s board of directors or, if requested by Indemnitee
within 10 days after receipt of such written notice, Independent Counsel shall
make a determination with respect to Indemnitee’s entitlement to
indemnification. If such determination is made by Independent Counsel, it shall
be in a written statement to the boards of directors of Willis US and the
Company, a copy of which shall be delivered to Indemnitee. If it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within five days after such statement is delivered. Indemnitee
shall cooperate with the Independent Counsel making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such counsel upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the Independent
Counsel shall be borne by Willis US (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and Willis US hereby indemnifies
and agrees to hold Indemnitee harmless therefrom.

(b) The Independent Counsel shall be selected by Indemnitee and notified in
writing to Willis US. Willis US may, within three days after written notice of
such selection, deliver to the



--------------------------------------------------------------------------------

Indemnitee a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within 10 days after the
later of submission by Indemnitee of a written request for indemnification
pursuant to Section 10(a), and the final disposition of the Proceeding,
including any appeal therein, no Independent Counsel shall have been selected
and not objected to, the Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by
Willis US to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 11(a). Upon the due commencement of any judicial proceeding or
arbitration pursuant to Section 13(a), Independent Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to Indemnitee’s entitlement to
indemnification hereunder, the party making such determination shall presume
that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a), and Willis US shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption. Neither the failure of the Company (in its capacity as indirect
stockholder of Willis US) or of Independent Counsel to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of Willis US or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.
If Indemnitee acted in a manner which he reasonably believed to be in or not
opposed to the best interests of Willis US, Indemnitee shall be deemed to have
acted in a manner “in or not opposed to the best interests of” the Company.

(c) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action or inaction is based on the
records or books of account of Willis US or the Company, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or the board of directors of Willis US or counsel selected by any
committee of the board of directors of Willis US or on information or records
given or reports made to the Enterprise by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by Willis US or the board of directors of Willis US or any
committee of the board of directors of Willis US. The provisions of this
Section 12(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(d) The knowledge and/or actions, or failure to act, of any director, secretary,
officer, executive, employee or agent of any entity within the Willis Towers
Watson group of companies shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.



--------------------------------------------------------------------------------

13. Remedies of Indemnitee.

(a) Subject to Section 13(e), in the event that (i) a determination is made
pursuant to Section 11 that Indemnitee is not entitled to indemnification under
this Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 9, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 11(a) within 60 days after receipt by Willis US of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5 or 6 or the last sentence of Section 11(a) within 10 days
after receipt by Willis US of a written request therefor, or (v) payment of
indemnification pursuant to Section 3, 4 or 7 is not made within five days after
a determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to apply to court for an adjudication of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 13(a); provided, however, that the foregoing clause shall not apply
in respect of a proceeding brought by Indemnitee to enforce his rights under
Section 5. Neither the Company nor Willis US shall oppose Indemnitee’s right to
seek any such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 13 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination. In
any judicial proceeding or arbitration commenced pursuant to this Section 13,
Willis US shall have the burden of proving Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

(c) If a determination shall have been made pursuant to Section 11(a) that
Indemnitee is entitled to indemnification, Willis US shall be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 13, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) an express prohibition of such indemnification under law.

(d) Willis US shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that Willis US is
bound by all the provisions of this Agreement. It is the intent of Willis US
that the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. Willis US shall indemnify Indemnitee
against any and all Expenses and, if requested by Indemnitee, shall (within 10
days after receipt by Willis US of a written request therefor) advance, to the
extent not expressly prohibited by law, such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for



--------------------------------------------------------------------------------

indemnification or advance of Expenses from Willis US under this Agreement or
under any directors’ and officers’ liability insurance policies maintained by
the Company if, in the case of indemnification, Indemnitee is wholly successful
on the underlying claims and if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.

(e) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding, including any appeal
therein.

(f) To the extent that Willis US is unable to pay any amounts for
indemnification or advancement of Expenses hereunder, Indemnitee may pursue any
other company in the Willis Towers Watson group of companies to receive such
indemnification or advancement of Expenses.

14. Assumption of Indemnification Obligations of Willis Group Holdings Limited.
In addition to all other obligations hereunder and without limiting any rights
of Indemnitee hereunder, Willis US expressly agrees to, and hereby assumes, all
indemnification, advancement of Expenses and/or similar obligations of Willis
Group Holdings Limited to Indemnitee in existence immediately prior to the
effectiveness of the scheme of arrangement, effected on December 31, 2009,
pursuant to which the holders of common shares of Willis Group Holdings Limited
became shareholders of the Company, pursuant to, and upon the terms of, the
provisions set forth in the bye-laws of Willis Group Holdings Limited as then in
effect and applicable and without regard to whether such provisions thereafter
change or Willis Group Holdings Limited is thereafter liquidated, dissolved or
otherwise ceases to exist.

15. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of, a substitute for,
or to diminish or abrogate, any other rights to which Indemnitee may at any time
be entitled under law, the memorandum of association of the Company, the
Articles, any agreement (including any agreement between Indemnitee and any
other Enterprise), a vote of stockholders or a resolution of directors, or
otherwise, and rights of Indemnitee under this Agreement shall supplement and be
in furtherance of any other such rights. More specifically, the parties intend
that Indemnitee shall be entitled to (i) indemnification to the maximum extent
permitted by, and the fullest benefits allowable under, Delaware law in effect
at the date hereof or as the same may be amended to the extent that such
indemnification or benefits are increased thereby, and (ii) such other benefits
as are or may be otherwise available to Indemnitee pursuant to this Agreement,
any other agreement or otherwise. The rights of Indemnitee hereunder shall be a
contract right and, as such, shall run to the benefit of Indemnitee. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently, including without
limitation under the Articles and/or this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change and this Agreement shall be automatically
amended to provide the Indemnitee with such greater benefits. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy. If Indemnitee is entitled under any
provision of this Agreement to indemnification for some or a portion of Expenses
or other costs or expenses, including attorney’s fees and disbursements, but
not, however, for the total amount thereof, Indemnitee shall nevertheless be
indemnified for the portion thereof to which Indemnitee is entitled.



--------------------------------------------------------------------------------

(b) To the extent that Willis US or the Company (including any affiliates)
maintains an insurance policy or policies providing liability insurance for
directors, secretaries, officers, executives, employees or agents of Willis US,
the Company or of any other Enterprise, Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available to other persons in comparable positions under such
policy or policies (notwithstanding any limitations regarding indemnification or
advancement of Expenses hereunder and whether or not Willis US or the Company
would have the power to indemnify such person against such covered liability
under this Agreement). If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, Willis US or the Company has such liability
insurance in effect, Willis US shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. Willis US and the Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies, including by bringing claims against the
insurers.

(c) In the event of any payment under this Agreement, the Company and Willis US
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute at the request of Willis US all papers
required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company and/or Willis
US to bring suit to enforce such rights.

(d) Willis US shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder or for which advancement of Expenses
is provided hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise by or on behalf of Willis US or the Company.

(e) Willis US’ obligation to indemnify or advance Expenses hereunder to
Indemnitee while serving at the request of Willis US and/or the Company as a
director, secretary, officer, executive, employee or agent of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of Expenses from such other Enterprise.

16. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of (a) 10 years after the date that Indemnitee shall have ceased
to serve as a director, secretary, officer or executive of Willis US, or the
Company or any other Enterprise which Indemnitee is or was serving at the
request of Willis US and/or the Company while a director, secretary, officer or
executive of Willis US and/or the Company or (b) one year after the final
termination of any Proceeding, including any appeal, then pending in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 13
relating thereto.

17. Successors and Assigns. This Agreement shall be binding upon Willis US and
its successors and assigns and shall inure to the benefit of Indemnitee and his
heirs, executors and administrators. Willis US and the Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of Willis US or the Company, by written agreement in
form and substance satisfactory to the Indemnitee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that Willis
US would be required to perform if no such succession had taken place. Failure
to comply with the foregoing shall be a breach of this Agreement.



--------------------------------------------------------------------------------

18. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

19. Enforcement.

(a) Willis US expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, secretary, officer or executive of the
Company, and Willis US acknowledges that Indemnitee is relying upon this
Agreement in serving as a director, secretary, officer or executive of the
Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of any obligations of Willis Group Holdings
Limited, the Articles, applicable law, agreements or deeds with the Company or
any other Enterprise and any applicable insurance maintained for the benefit of
Indemnitee, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder. In the event of a conflict between
this Agreement and any then-existing agreement or deed between the Company and
Indemnitee, the agreement or deed (or provision thereof), as applicable,
granting Indemnitee the greatest legally enforceable rights shall prevail.

20. Modification and Waiver. No supplement, modification or amendment, or waiver
of any provision, of this Agreement shall be binding unless executed in writing
by the parties thereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions of this
Agreement nor shall any waiver constitute a continuing waiver.

21. Notice by Indemnitee. Indemnitee agrees promptly to notify Willis US in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify Willis US shall not relieve
Willis US of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.

22. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by e-mail or facsimile transmission, with receipt of
confirmation that such transmission has been received:

(a) If to Indemnitee, at such addresses as Indemnitee shall provide to Willis
US.



--------------------------------------------------------------------------------

(b) If to Willis US, to:

Willis North America, Inc.

200 Liberty Street, 7th Floor

New York, New York 10281

Attention: Office of the General Counsel

E-mail: wasserman_am@willis.com

or to any other addresses as may have been furnished to Indemnitee by Willis US.

23. Contribution. To the fullest extent permissible under law, if the
indemnification and/or advancement of Expenses provided for in this Agreement,
including under Section 13(f), is unavailable to Indemnitee for any reason
whatsoever, Willis US, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for Expenses, judgments, fines,
liabilities, losses, damages, excise taxes and/or amounts paid or to be paid in
settlement, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect:
(a) the relative benefits received by Willis US or the Company and Indemnitee as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (b) the relative fault of Willis US or the Company (and its directors,
secretaries, officers, executives, employees and agents) and Indemnitee in
connection with such event(s) and/or transaction(s).

24. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a), or otherwise required by law, Willis US
and Indemnitee hereby irrevocably and unconditionally (a) agree that any action
or proceeding arising out of or in connection with this Agreement shall be
brought only in the Delaware Court, as defined in Section 4, and not in any
other state or federal court in the United States of America or any court in any
other country, (b) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (c) appoint, to the extent such party is not
otherwise subject to service of process in the State of Delaware, The
Corporation Trust Company, Wilmington, Delaware as its agent in the State of
Delaware as such party’s agent for acceptance of legal process in connection
with any such action or proceeding against such party with the same legal force
and validity as if served upon such party personally within the State of
Delaware, (d) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (e) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

25. Third Party Beneficiaries. Nothing in this Agreement shall be construed for
any shareholder or creditor of the Company to be a third party beneficiary or to
confer any such persons beneficiary rights or status.

26. Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or .pdf), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

27. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.



--------------------------------------------------------------------------------

(Remainder of page intentionally left blank)



--------------------------------------------------------------------------------

The parties have caused this Agreement to be signed as of the day and year first
above written.

 

WILLIS NORTH AMERICA INC. By:  

 

Name:  

 

Title:  

 

INDEMNITEE By:  

 

Name:  

[Signature page to Indemnification Agreement]